Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 13-20 allowed.
Claim 3 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  
In regard to claim 13, US 20200250406 A1 to Wang et al. may be considered as the most relevant prior art of record. Wang et al. teaches assessing a degree of similarity between the first image of the object and at least one sample image, but fails to teach:
determining a first similarity table comprising first similarity values, each one of the first similarity values representing a likelihood of the first object presenting in a corresponding one of the plurality of sample images, 
determining a second similarity table comprising second similarity values, each one of the second similarity values representing a likelihood of the first object presenting in a corresponding one of the plurality of sample images, 
determining a compensation factor based on a mapping between the first similarity table and the second similarity table, or 
comparing a threshold value with a similarity value, adjusted by the compensation factor, between the third image with an image of a registrant.
None of the other prior art references of record teaches the abovementioned features. Furthermore, the abovementioned features would not be obvious in view of any of the references made of record.
Therefor the prior art of record, as a single reference, or as a combination, fails to teach all the limitations of claim 13. Thus, claims 13-20 are found to be novel and unobvious over prior art of record.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-2, 4 and 6-12 rejected under 35 U.S.C. 102(a)(2) as being anticipated by US 20200250406 A1 to Wang et al. (‘Wang’).

Regarding claim 1, Wang discloses a system, comprising: 
a camera configured to capture one or more images for use in an object recognition process (para [0041]-[0043] and fig. 2: one or more patient cameras 256 or vital signs camera 276 that interface with patient identification module 260); 
a storage device storing a set of instructions (para [0121]-[0122] and fig. 15: Memory 1525 for storage of instructions); and 
at least one processor in communication with the storage device (para [0121]-[0122] and fig. 15: processor(s) 1514), wherein when executing the instructions, the at least one processor is configured to cause the system to: 
obtain a first image of an object, wherein the first image is captured by the camera under a first scenario (para [0046]: receive, from one or more cameras 256, one or more signals carrying captured image data of a patient); 
obtain a second image of the object, wherein the second image is captured under a second scenario (para [0048]: pan, tilt, or zoom a vital sign acquisition camera 276 so that it is focused on a patient's face and/or upper torso); 
assess a degree of similarity between the first image of the object and at least one sample image (para [0094]-[0097] and fig. 9: compare features of the one or more detected face images with features of subject reference templates associated with one or more subjects in subject reference database (412) to determine correlation scores; also para [0084]); and 
determine a calibration function to calibrate the degree of similarity between the first image of the object and the at least one sample image based at least on a correlation between the second image of the object and the at least one sample image (para [0095]-[0097] and fig. 10: “the system may compare features of the one or more detected face images with features of subject reference templates associated with one or more subjects in subject reference database (412). Additionally or alternatively, the system may compare features of the one or more detected face images with auxiliary template feature vectors associated with the subject(s). Notably, the subject reference templates were generated based on intake digital images (404) acquired by a second camera (e.g., 256, 456), whereas the auxiliary template feature vectors were generated based on digital image(s) acquired by a different, second camera (e.g., 276, 376, 476). Accordingly, and as noted above, the auxiliary template feature vectors may more closely represent the subject's current state (e.g., sitting in waiting room 104, not looking at the camera), and therefore may enhance the ability, e.g., of patient identification module 260, to accurately identify the subject”. Also, para [0087]-[0089] and fig 9 describes the generation/storage of auxiliary template feature vectors based on a correlation with the reference images. Therefore, the comparison step 1006 of fig. 10 represents a function which calibrates the similarity between the first image of the object and the at least one sample image based at least on a correlation between the second image of the object and the at least one sample image), wherein 
the calibration function is to be applied in association with the one or more images captured by the camera in the object recognition process (para [0097] and 1014 of fig. 10: based on the comparing, an identity of the subject may be determined).

Regarding claim 2, Wang discloses the system of claim 1, wherein, to determine the calibration function to calibrate the degree of similarity between the first image of the object and the at least one sample image, the at least one processor is configured to cause the system to: 
obtain a reference degree of similarity between the second image of the object and the at least one sample image ([0087]-[0089] and 912 of fig. 9: the generation/storage of auxiliary template feature vectors is based on a degree of correlation with the reference images).

Regarding claim 4, Wang discloses the system of claim 1, wherein the calibration function is to be applied to calibrate one or more degrees of similarity between the one or more images captured by the camera and an image of a registrant stored in a memory (the calibration function is examined in the rejection of claim 1 and para [0056], [0086] further describes a subject reference database 412).

Regarding claim 6, Wang discloses the system of claim 4, wherein the one or more degrees of similarity between the one or more images captured by the camera and the image of the registrant is to be compared with a threshold for authentication used for face collating in the object recognition process (para [0084]-[0085]: at block 910, a determination may be made of whether NN score/NN_2.sup.nd score is greater than some predetermined threshold).

Regarding claim 7, Wang discloses the system of claim 1, wherein the first image of the object is captured when the camera is working in a surveillance state (para [0055]: For example, in airports, subjects waiting at gates could be identified, for example, by comparing images of subjects waiting at gates to subject reference templates obtained at check-in and/or from passport/identification photos).

Regarding claim 8, Wang discloses the system of claim 7, wherein the second image of the object is captured when the object is in a substantially stationary state (para [0055]: passport/identification photos are captured when the subject is stationary).

Regarding claim 9, Wang discloses the system of claim 1, wherein the first image of the object includes a face image of a person (para [0043]: face detection on images form camera 256, or para [0048]: camera 276 to capture predominantly the patient's face).

Regarding claim 10, Wang discloses the system of claim 9, wherein the at least one sample image is selected from a library of face images (para [0056], [0086] describes a subject reference database 412).

Regarding claim 11, Wang discloses the system of claim 10, wherein the library of face images includes at least one reference face image of the person (para [0056], [0086]: subject reference database 412 includes any number of “subject reference templates” that comprise digital images of the subject's face from multiple views).

Regarding claim 12, Wang discloses the system of claim 10, wherein, to assess the degree of similarity between the first image of the object and at least one sample image, the at least one processor is configured to cause the system to: 
select a plurality of face images in the library of face images; and determine a plurality of first similarity values, each of the plurality of first similarity values indicating a similarity between the first image of the object and one of the plurality of face images (para [0085] and fig. 9: “a relationship, ratio, etc. between the NN score and the NN_2.sup.nd score may be analyzed to determine whether the nearest neighbor template feature vector (which recall corresponds to a registered subject in subject reference database 412) is sufficiently more similar to the face feature vector (which corresponds to the detected subject) than the second nearest neighbor template feature vector (corresponding to another registered subject in subject reference database 412)”).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 5 rejected under 35 U.S.C. 103 as being unpatentable over Wang in view of US 20180357871 A1 to Siminoff.

Regarding claim 5, Wang discloses the system of claim 4, including the image of the registrant includes a face image (para [0056], [0086]), and while Wang is largely directed to a hospital use case, Wang further teaches that the techniques may also be used for security monitoring of crowds in airports, arenas, border crossings, and other public places (para [0055]); however, Wang fails to explicitly disclose wherein the image of the registrant includes a face image of a suspicious-looking person.
However, in analogous art of security monitoring, Siminoff teaches wherein the image of the registrant includes a face image of a suspicious-looking person (para [0246]: comparing the facial recognition information from the burglar 710 to a database of suspicious persons, such as a police database or the like).
It would have been obvious to one with ordinary skill, in the art before the effective filing date of the invention, to modify the surveillance implementation of Wang in view of the database of suspicious persons as taught by Siminoff to provide a security alert or the like when warranted.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN R SMITH whose telephone number is (571)270-1318. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thai Q Tran can be reached on (571) 272-7382. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/STEPHEN R SMITH/Examiner, Art Unit 2484

/THAI Q TRAN/Supervisory Patent Examiner, Art Unit 2484